



AMENDMENT TO EQUITY COMMITMENT AGREEMENT


This Amendment, dated as of May 6, 2020 (this “Amendment”), to the Equity
Commitment Agreement, dated as of October 29, 2019 (the “Equity Commitment
Agreement”), is entered into by and among (i) Infrastructure and Energy
Alternatives, Inc., a Delaware corporation (the “Company”), (ii) each Commitment
Party (as defined in the Equity Commitment Agreement), (iii) Oaktree Power
Opportunities Fund III Delaware, L.P., a Delaware limited partnership, (iv)
Infrastructure and Energy Alternatives, LLC, a Delaware limited liability
company and (v) OT POF IEA Preferred B Aggregator, L.P., a Delaware limited
partnership. Capitalized terms used herein and not defined herein have the
meanings set forth in the Equity Commitment Agreement.


WHEREAS, the Parties wish to make certain modifications and amendments to the
terms of the Equity Commitment Agreement; and


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Amendment hereby agree as follows:


1.
Amendment to Section 9.18(d). Section 9.18(d) of the Equity Commitment Agreement
is hereby amended and restated in its entirety as set forth below:



(d)    The closing of the purchase of Series B-3 Preferred Stock (and the
corresponding 2020 Commitment Warrants) by the Backstop Parties contemplated by
this Section 9.18 (the “2020 Commitment Closing”) shall be consummated on or
before July 14, 2020, or such other date as mutually agreed by the Backstop
Parties and the Company (the “2020 Commitment Closing Date”). At the 2020
Commitment Closing, each Backstop Party shall pay to the Company its 2020
Commitment Purchase Price by wire transfer of immediately payable funds to an
account specified in writing by the Company in exchange for (i) a number of
fully paid and non-assessable shares of Series B-3 Preferred Stock determined by
dividing such Backstop Party’s 2020 Commitment Purchase Price by the Per Share
Purchase Price, (ii) a number of warrants to purchase Common Stock equal to the
product of (x) such Backstop Party’s 2020 Commitment Purchase Price multiplied
by (y) a fraction equal to 5,500,000/160,000,000 (the “2020 Commitment
Warrants”, which warrants will be on substantially the same terms as the
Warrants (and will be subject to the protections set forth in Section 2.1(a) and
Section 5.6), in each case, free and clear of all Liens, (iii) its Backstop Pro
Rata Share of the 2020 Commitment Fees by wire transfer of immediately available
funds to such accounts as designated by each Backstop Party, and (iv) its
Expense Reimbursement Payment to the extent not previously paid (which may be
set off against such Backstop Party’s 2020 Commitment Amount, at such Backstop
Party’s option).


2.
Acknowledgment. For the avoidance of doubt, the parties hereto hereby
acknowledge and agree that as of the date of this Amendment, the 2020 Commitment
Reduction



Amount is $9,350,000.00 and therefore the amount of the Called 2020 Commitment
shall in no event exceed $5,650,000.00.


3.
Ratification. Except as specifically provided for in this Amendment, the terms
of the Equity






--------------------------------------------------------------------------------





Commitment Agreement remain in full force and effect unaffected by this
Amendment.


4.
Effect of Amendment. Whenever the Equity Commitment Agreement is referred to in
the Equity Commitment Agreement or in any other agreements, documents and
instruments, such reference shall be deemed to be to the Equity Commitment
Agreement as amended by this Amendment.



5.
Miscellaneous. Sections 9.1 through 9.8 of the Equity Commitment Agreement shall
apply mutatis mutandis to this Amendment.



[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned Parties have duly executed this Agreement as
of the date first above written.


INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC.
 
 
 
By: /s/ JP Roehm
 
Name: John P. Roehm
 
Title: President and Chief Executive Officer
 
 
 
ARES SPECIAL SITUATIONS FUND IV, L.P.
 
By: ASSF Management IV, L.P., its general partner
 
By: ASSF Management IV GP LLC, its general partner
 
By: /s/ Aaron Rosen
 
Name: Aaron Rosen
 
Title: Partner
 
 
 
ASOF Holding I, L.P.
 
By: ASOF Management, L.P., its general partner
 
By: ASOF Management GP LLC, its general partner
 
 
 
By: /s/ Aaron Rosen
 
Name: Aaron Rosen
 
Title: Partner
 
 
 
Notice Information:
 
c/o Ares Management LLC
 
2000 Avenue of the Stars, 12th Floor
 
Los Angeles, CA 90067
 
Email: sgraves@aresmgmt.com, PI General Counsel@aresmgmt.com
 
Attn: Scott Graves
 
 
 
INFRASTRUCTURE AND ENERGY ALTERNATIVES, LLC
 
 
 
By: /s/ Ian Schapiro
 
Name: Ian Schapiro
 
Title: Authorized Signatory
 
 
 
By: /s/ Peter Jonna
 
Name: Peter Jonna
 
Title: Authorized Signatory
 
 
 
Notice Information:
 
333 South Grand Avenue, 28th Floor
 
Los Angeles, CA 90071
 
Email: ischapiro@oaktreecapital.com, pjonna@oaktreecapital.com
 






--------------------------------------------------------------------------------





Attention: Ian Schapiro, Peter Jonna
 
 
 
OT POF IEA PREFERRED B AGGREGATOR, L.P.
 
 
 
By: OT POF IEA PREFERRED B AGGREGATOR GP, LLC
 
Its: General Partner
 
 
 
By: Oaktree Power Opportunities Fund III Delaware, L.P.
 
Its: Managing Member
 
 
 
By: Oaktree Power Opportunities Fund III Delaware, L.P.
 
Its: General Partner
 
 
 
By: Oaktree Fund GP, LLC
 
Its: General Partner
 
By: Oaktree Fund GP I, L.P.
 
Its: Managing Member
 
 
 
By: /s/ Ian Schapiro
 
Name: Ian Schapiro
 
Title: Authorized Signatory
 
 
 
By: /s/ Peter Jonna
 
Name: Peter Jonna
 
Title: Authorized Signatory
 
 
 
Notice Information:
 
333 South Grand Avenue, 28th Floor
 
Los Angeles, CA 90071
 
Email: ischapiro@oaktreecapital.com, pjonna@oaktreecapital.com
 
Attention: Ian Schapiro, Peter Jonna
 
 
 
OAKTREE POWER OPPORTUNITIES FUND III DELAWARE, L.P.
 
 
 
By: Oaktree Power Opportunities Fund III Delaware, L.P.
 
Its: General Partner
 
 
 
By: Oaktree Fund GP, LLC
 
Its: General Partner
 
By: Oaktree Fund GP I, L.P.
 
Its: Managing Member
 
 
 
By: /s/ Ian Schapiro
 
Name: Ian Schapiro
 
Title: Authorized Signatory
 
 
 






--------------------------------------------------------------------------------





By: /s/ Peter Jonna
 
Name: Peter Jonna
 
Title: Authorized Signatory
 
 
 
Notice Information:
 
333 South Grand Avenue, 28th Floor
 
Los Angeles, CA 90071
 
Email: ischapiro@oaktreecapital.com, pjonna@oaktreecapital.com
 
Attention: Ian Schapiro, Peter Jonna
 






